Citation Nr: 0305668	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  01-07 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin condition of 
the feet. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel






INTRODUCTION

The veteran served on active duty from August 1966 to 
September 1968.  His claim comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2000 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, which determined 
that new and material evidence had not been submitted to 
reopen the veteran's claim for service connection for 
dyshidrotic eczema (skin condition). 

In a VA Form 9, dated August 2001, the veteran requested that 
he be scheduled for a personal hearing.  In January 2002, 
however, the veteran contacted the RO and indicated that he 
wanted to withdraw his hearing request and have his case 
transferred to the Board.  Accordingly, the veteran's hearing 
request has been withdrawn.  38 C.F.R. § 20.702(e) (2002). 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.  An unappealed April 1988 rating decision denied service 
connection for dyshidrotic eczema, to include jungle rot.

3.  The additional evidence presented since April 1988 is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
skin condition of the feet.





CONCLUSIONS OF LAW

1.  The April 1988 rating decision which denied service 
connection for dyshidrotic eczema, to include jungle rot, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2002).

2.  The additional evidence presented since April 1988 is new 
and material, and the claim for service connection for a skin 
condition of the feet has been reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen his claim for service 
connection for a skin condition of the feet.  In the interest 
of clarity, the Board will initially discuss whether this 
issue has been properly developed for appellate purposes.  
The Board will then address the issue on appeal, providing 
relevant VA law and regulations, the relevant facts, and an 
analysis of the issue on appeal.

I.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act (VCAA), 
which contains notice and duty-to-assist provisions.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The VCAA 
applies to all pending claims for VA benefits and provides, 
among other things, that the VA shall make reasonable efforts 
to notify a claimant of the relevant evidence necessary to 
substantiate a claim for benefits under laws administered by 
the VA.  The VCAA also requires the VA to assist a claimant 
in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  

The VCAA appears to have left intact the requirement that 
a veteran present new and material evidence to reopen a 
final decision under 38 U.S.C.A. § 5108 before the Board 
may determine whether the duty to assist is fulfilled and 
proceed to evaluate the merits of the claim.  It is 
specifically noted that nothing in the Act shall be 
construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence 
is presented or secured, as described in 38 U.S.C.A. § 
5108.  38 U.S.C.A. § 5103A(f).  Once a claim is reopened, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a 
law administered by VA unless no reasonable possibility 
exists that such assistance would aid in substantiating 
the claim.  See 38 U.S.C.A. § 5103A.  

However, the United States Court of Appeals for Veterans 
Claims (Court) held that the duty-to-notify provisions of the 
VCAA apply to claimants who seek to reopen a claim by 
submitting new and material evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  In this case, the 
RO undertook action that is consistent with the notification 
and assistance provisions of the VCAA as it relates to new 
and material evidence claims, and then adjudicated the 
veteran's claim based on all of the evidence of record.  The 
February 2000 rating decision on appeal, the statement of the 
case issued in August 2001, and letters dated October 1999 
and January 2003 notified the veteran of the evidence needed 
to reopen and prove his claim.  The veteran was also provided 
an opportunity to submit such evidence.  Moreover, the 
statement of the case notified the veteran of the regulations 
pertinent to new and material evidence claims, informed him 
of the reasons why his claim had been denied, and provided 
him additional opportunity to present evidence and argument 
in support of his claim.  The January 2003 letter by the 
Board also notified the veteran of the VCAA, and specified 
the evidence the veteran needed to submit and what evidence 
VA would obtain.  

In sum, the Board finds that the guidance provided to the 
veteran in multiple communications from the RO satisfies the 
requirements of 38 U.S.C.A. § 5103 in that the veteran was 
clearly notified of the evidence necessary to substantiate 
his claim of whether new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for a skin condition of the feet.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.

II.  Discussion

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§1110 (West 2002); 38 C.F.R. § 3.303(a) (2002).   The 
chronicity provision of 38 C.F.R. § 3.303(b) (2002) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection. 38 C.F.R. § 3.303(b) (2002).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2002).

In this case, an original claim for service connection for 
dyshidrotic eczema of the feet, to include jungle rot, was 
denied by the RO in April 1988.  The RO noted that the 
veteran's service medical records were negative for jungle 
rot, but that he was treated for cellulitis of the right foot 
which apparently resolved.  Medical records dated 1988 showed 
that the veteran was treated for dyshidrotic eczema on both 
feet.  However, no medical opinion related this condition to 
service.

The veteran was notified of that decision and of his 
appellate rights in a May 1988 letter but did not seek 
appellate review within one year of notification.  Therefore, 
that decision is final and not subject to revision upon the 
same factual basis.  See 38 U.S.C.A. § 7105(c); see also 38 
C.F.R. §§ 20.302, 20.1103.  However, if new and material 
evidence is presented or secured with respect to a final 
decision, the Secretary shall reopen and review the former 
disposition of that claim.  See 38 U.S.C.A. § 5108.

In August 1999, the veteran sought to reopen his claim for 
service connection for a skin condition of the feet, 
identified by the veteran as "trench foot".  When a claim 
to reopen is presented, a two-step analysis is performed.  
The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

New and material evidence, as it applies to this case, is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  The Board notes that the new 
regulations redefine "new and material evidence" and clarify 
the types of assistance VA will provide to a claimant 
attempting to reopen a previously denied claim.  66 Fed. Reg. 
at 45,630 (to be codified as amended at 38 C.F.R. §§ 
3.156(a), 3.159(c)).  However, those specific provisions are 
applicable only to claims filed on or after August 29, 2001.  
66 Fed. Reg. at 45,620.  Since the current claim was filed in 
August 1999, the old version of the regulation, as set forth 
above, is applicable in this case.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See (Russell) Smith v. West, 12 Vet. 
App. 312, 314 (1999).

The evidence associated with the claims file subsequent to 
the April 1988 rating decision includes private medical 
records showing treatment for a skin condition involving both 
feet from 1999 to 2000.  The veteran was admitted to St. 
Joseph Hospital in July 1999 for infected sores on his left 
foot with cellulitis extending onto his left calf, as well as 
a chronic fungal infection involving both feet.  The veteran 
was also seen by M.K., M.D., for dyshidrotic eczema from 1999 
to 2000.  

These records are new, as they were not associated with the 
claims file at the time of the April 1988 rating decision.  
These records are also material, as they pertain to treatment 
for a chronic skin condition of the feet.  The Board finds 
significant that the veteran was recently treated for 
cellulitis of the right foot, which is the same condition 
identified in his service medical records.  Although none of 
these records includes a medical opinion relating the 
veteran's skin condition to service, they nevertheless 
contribute to a more complete picture of the circumstances 
surrounding the origin of his skin condition.  Hodge, 155 
F.3d at 1363 (Fed. Cir. 1998) (holding that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim).  
These records, therefore, are deemed to be new and material.  
Accordingly, the claim for service connection for a skin 
condition of the feet is reopened. 

Although the veteran's claim is reopened, the Board finds 
that additional development is needed before it can 
adjudicate the claim on the merits.  Therefore, the Board 
will undertake additional development, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903 (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903.)  After giving 
the notice and reviewing the veteran's response, the Board 
will prepare a separate decision addressing the issue on 
appeal. 



ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for a skin condition of the 
feet, and, to this extent only, the appeal is granted.




	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

